Appeal from an order of the Family Court, Steuben County (Marianne Furfure, J.), entered November 13, 2002 in a proceeding pursuant to Family Court Act article 8. The order directed respondent to stay away from petitioner for a period of one year.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner established by a fair preponderance of the evidence that respondent committed acts constituting harassment in the second degree, and Family Court thus properly issued the order of protection from which respondent appeals (see Matter of Wissink v Wissink, 13 AD3d 461, 462 [2004]). Although respondent denied ever striking or shoving petitioner, the court credited petitioner’s testimony regarding the incident. We see no reason to disturb the credibility determinations of the court (see Matter of Marino v Marino, 13 AD3d 537, 537-538 [2004]; Matter of Kimberly A.K. v Ronald F.G., 266 AD2d 835 [1999], lv denied 94 NY2d 761 [2000]; Matter of Maryanne PP. v Richard QQ., 192 AD2d 747, 748 [1993]). Contrary to respondent’s further contention, the court did not abuse its discretion in curtailing cross-examination of petitioner on a collateral issue (see generally Badr v Hogan, 75 NY2d 629, 634-635 [1990]). The parties had already testified extensively with respect to that issue by the time the court made its ruling. Present—Scudder, J.P., Kehoe, Martoche, Smith and Hayes, JJ.